Citation Nr: 0017746	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran was originally denied entitlement to service 
connection for a psychiatric/psychological disorder.  He then 
submitted a notice of disagreement in July 1997 and was 
issued a statement of the case in September 1997.  However, 
the veteran later withdrew the issue from consideration when 
he submitted his substantive appeal in October 1997.  
Accordingly, the Board finds the issue to be properly 
withdrawn and no longer for consideration.  38 C.F.R. 
§ 20.204(b), (c) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
hearing loss in the left ear is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss in the left ear is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for hearing loss in the left ear.  In this 
regard, the veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded;" that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, certain 
chronic conditions, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown,  5 Vet. App. 155, 163 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1999).

The veteran's DD 214 reflects that his military occupational 
specialty was that of a postal operator/postal clerk.  He 
also verified this in interviews with various VA medical 
providers.  A review of the veteran's service medical records 
is negative for any indication of hearing loss.  The 
veteran's September 1969 separation physical examination is 
also negative for any hearing loss.  The veteran did not 
report a hearing loss on his separation Report of Medical 
History.

Associated with the claims file are private treatment records 
from the University of California at San Diego (UCSD), 
Hillcrest Center, dated from July 1996 to September 1996.  
The records reflect that the veteran was assaulted in July 
1996 and suffered a fracture of the left temporal bone.  He 
complained of hearing loss, tinnitus, and vertigo, all of 
which were attributed to the trauma.  There was no reference 
to any longstanding history of hearing loss and no comment as 
to a nexus between the veteran's subjective complaints of 
hearing loss and any incident of service.

Also associated with the claims file are VA treatment and 
assessment records for the period from March 1993 to March 
1998.  However, they do not contain any entries pertinent to 
the veteran's claim.  No hearing loss is documented and there 
is no reference to any hearing loss in service.

The veteran was afforded VA examinations in March 1998.  The 
report from the audiology examination indicates that the 
puretone threshold readings were not reported because they 
were inconsistent and considered unreliable, as were the 
results of speech discrimination testing.  The report added 
that otoscopy revealed clear canals and intact eardrums.  
However, the remaining tests were not able to be completed 
satisfactorily because of the veteran's inability or 
unwillingness to respond appropriately.  The general medical 
examiner provided a diagnosis of hearing loss, but added that 
the veteran appeared to hear the examiner "ok."  The 
results of a psychiatric examination provided no pertinent 
findings.

The veteran contends that service connection should be 
granted for hearing loss in the left ear.  He further 
contends that, while he served as a postal clerk, he was also 
given assignments working around tanks and aircraft and 
suffered acoustic trauma.  However, the record demonstrates 
that hearing loss was not found in service or on separation 
from service.

The treatment records from UCSD Medical Center noted an onset 
of subjective complaints of hearing loss in the left ear in 
1996, following trauma to the left side of the veteran's 
head.  The veteran's subjective complaints of hearing loss 
were attributed to that same trauma.  There was no reference 
to any nexus to any incident of service.

The VA scheduled the veteran for examinations in June 1997, 
August 1997, and early March 1998.  However, he failed to 
report for the examinations.  When he did report in mid-March 
1998, his audiogram results were inconsistent and invalid for 
consideration.  Therefore, there is no objective audiogram 
evidence to demonstrate that the veteran meets the required 
criteria to establish a hearing loss disability.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed left ear 
hearing loss.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the 
veteran has failed to establish that he currently has a 
hearing loss disability that meets the necessary criteria for 
consideration for service connection.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board finds that the veteran has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above to 
be sufficient to inform the veteran of the elements necessary 
to complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

